NUMBER 13-09-00380-CR

                                     COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI - EDINBURG

        IN RE THE STATE OF TEXAS EX REL. STEPHEN B. TYLER,
      CRIMINAL DISTRICT ATTORNEY OF VICTORIA COUNTY, TEXAS


                              On Petition for Writ of Mandamus.


                                     MEMORANDUM OPINION

                       Before Justices Rodriguez, Garza, and Vela
                           Per Curiam Memorandum Opinion 1
        Relator, the State of Texas ex rel. Stephen B. Tyler, Criminal District Attorney of
Victoria County, Texas, filed a petition for writ of mandamus in the above cause on July 7,
2009. The Court requested and received a response to the petition for writ of mandamus
from the City of Victoria, the real party in interest.




        1
          See T EX. R. A PP. P. 52 .8 (d ) (“W h e n d e nying relief, the court may hand down an opinion but is not
required to do so.”); T EX. R. A PP. P. 47.4 (distinguishing opinions and memorandum opinions).
       Mandamus relief may be granted if the relator shows that: (1) the act sought to be
compelled is purely ministerial; and (2) there is no adequate remedy at law. See Deleon
v. Dist. Clerk, 187 S.W.3d 473, 474 (Tex. Crim. App. 2006) (orig. proceeding). The relator
must have a “clear right” to the relief sought and the merits of the relief sought must be
“beyond dispute.” See id. “The requirement of a clear legal right necessitates that the law
plainly describes the duty to be performed such that there is no room for the exercise of
discretion.” Id. Mandamus may also issue to correct a void order. See, e.g., State ex rel.
Millsap v. Lozano, 692 S.W.2d 470, 482 (Tex. Crim. App. 1985).
       The Court, having examined and fully considered the petition for writ of mandamus
and the response thereto, is of the opinion that relator has not shown himself entitled to
the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R.
APP. P. 52.8(a).
                                                       PER CURIAM

Do not publish. See TEX. R. APP. P. 47.2(b).
Memorandum Opinion delivered and
filed this 29th day of July, 2009.




                                            2